Citation Nr: 0908081	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-20 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a total abdominal 
hysterectomy, bilateral salpingo-oophorectomy as secondary to 
service-connected cervical dysplasia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1980 to December 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for a 
total abdominal hysterectomy, bilateral salpingo-
oophorectomy.  
 
In her June 2005 substantive appeal, the Veteran requested a 
hearing at the RO before a Veterans Law Judge (Travel Board 
hearing).  In an April 2006 statement, she the veteran 
withdrew her request for a Travel Board hearing.  38 C.F.R. 
§ 20.704(e) (2008).  Also in April 2006, the Veteran 
testified at a hearing before a Decision Review Officer (DRO 
hearing); the transcript of this hearing has been associated 
with the record.


FINDINGS OF FACT

There is no competent medical evidence showing the Veteran's 
total abdominal hysterectomy, bilateral salpingo-oophorectomy 
was proximately due to or a result of her service-connected 
cervical dysplasia, or that the Veteran's service-connected 
cervical dysplasia aggravated any condition which 
necessitated her total abdominal hysterectomy, bilateral 
salpingo-oophorectomy.


CONCLUSION OF LAW

The criteria for service connection for a total abdominal 
hysterectomy, bilateral salpingo-oophorectomy, as secondary 
to service-connected cervical dysplasia, are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a September 
2004 letter sent to the appellant that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim(s) and 
of the Veteran's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not  provided until April 2006, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
private physician's letters, the Veteran's DRO hearing 
transcript and lay statements have been associated with the 
record.  The Veteran was afforded a VA medical examination in 
December 2004.  Significantly, neither the Veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Analysis

At her DRO hearing, the Veteran contended that her service-
connected cervical dysplasia was a contributory factor in her 
total abdominal hysterectomy, bilateral salpingo-
oophorectomy. 

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a) (2008).  Where a service-
connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.

Private medical records from July 2003 show that the Veteran 
reported heavy bleeding which began two years prior.  The 
assessment was menorrhagia and dysfunctional uterine 
bleeding.  It was noted that she had cryosurgery in 1983 and 
a bilateral tubal ligation in 1990.  A pap smear was ordered, 
and the result indicated that the risk of progression to 
cervical cancer was low.  She was instructed to follow up in 
a year or as clinically indicated.  

VA medical records from July 2003 show that the Veteran had 
been followed by a private physician for menorrhagias and was 
started on birth control.  She had an allergic reaction to 
the medication and had started having menorrhagias again in 
April.  She was started on Provera and iron supplements.  In 
August 2003 she called the VA medical center and was 
concerned about some heavy vaginal bleeding.  She indicated 
that she had stopped taking Provera and had noticed heavy 
bleeding.  A VA nurse informed her that when Provera is 
stopped there is some initial heavy bleeding, which would 
slow down.  A November 2003 VA medical record showed that the 
Veteran had no dysplasia but that she reported very heavy and 
long periods when she passed large clots and had cramping.  A 
March 2004 VA medical record reflected that the Veteran was 
again taking Provera for 14 days each month to regulate her 
menses.  She noted that it had helped in that her menses were 
not heavy like before; however, she reported night sweats, 
hot flashes and mood swings.  A June 2004 VA medical record 
showed that her bleeding was controlled with Provera with her 
menses lasting seven days, but that she had the side effects 
of hot flashes, sleep problems and moodiness.  The assessment 
was persistent, recurrent dysfunctional uterine bleeding.  
The examiner noted that the side effects made the use of 
progesterone not a viable option, and noted that the Veteran 
had a family history of ovarian cancer.

An August 2004 VA medical record shows that the Veteran had a 
long history of abnormal bleeding and irregular bleeding. She 
tried hormones without any success.  She had periods lasting 
up to six weeks at a time and had large clots and cramps.  
The diagnostic impression was menorrhagia, with failed 
therapy, and the plan was a total abdominal hysterectomy, 
bilateral salpingo-oophorectomy.  The informed consent for 
the surgery reflected that the indication for the surgery was 
abnormal heavy bleeding with failed medical therapy.  The 
Veteran underwent the surgery in August 2004.  She was 
released on September 1, 2004.

A December 2004 VA examination report shows that the Veteran 
reported that she had cryosurgery for dysplasia in the 1980s 
and two cervical biopsies since then but no other treatment 
for abnormal pap smear.  She had a total abdominal 
hysterectomy, bilateral salpingo-oophorectomy for menorrhagia 
and family history of ovarian cancer in August 2004, 
according to the history and physical by the surgeon prior to 
surgery.  The examiner opined that the veteran's total 
abdominal hysterectomy, bilateral salpingo-oophorectomy was 
not a result of her service-connected cervical dysplasia.

A January 2005 VA medical note by the VA examiner who 
conducted the Veteran's surgery reflected that the Veteran 
had a history of cervical dysplasia from the 1980's, and that 
she was treated with cryocautery.  The examiner noted that, 
since then, she had been monitored with pap smears.  She had 
abnormal pap smears in 2003 which required a colposcopy with 
biopsy.  The examiner indicated that, subsequently, she 
underwent a total abdominal hysterectomy, bilateral salpingo-
oophorectomy and no dysplasia was found.  The VA examiner 
noted that the Veteran did have a family history of cervical 
cancer and that her history of cervical dysplasia did play a 
role in the decision for the hysterectomy.  

A June 2006 letter from the same examiner, who also performed 
her colposcopy, reflected that the Veteran had a history of 
cervical dysplasia beginning in 1983, but that these records 
were not available, and that she had normal pap smears until 
July 2003.  He indicated that her abnormal pap smear was 
followed by cryocautery therapy in July 2003, and that she 
also had a colposcopy with biopsy at that time, and was 
having abnormal uterine bleeding.  She underwent a 
hysterectomy in 2004 which revealed no dysplasia.  The 
examiner noted that the Veteran did have a family history of 
cervical cancer with her maternal aunt undergoing radiation 
and chemotherapy.  The examiner indicated that these were all 
factors in the decision to schedule her for a total abdominal 
hysterectomy, bilateral salpingo-oophorectomy.  

Based upon the evidence of record, service connection for a 
total abdominal hysterectomy, bilateral salpingo-oophorectomy 
as secondary to her service-connected cervical dysplasia is 
not warranted.  The December 2004 VA examiner opined that the 
Veteran's total abdominal hysterectomy, bilateral salpingo-
oophorectomy was not the result of her service-connected 
cervical dysplasia.  The Board notes that this examiner 
indicated that the Veteran had a family history of ovarian 
cancer.  In January 2005 and June 2006, the VA examiner who 
performed the Veteran's surgery indicated that her family 
history of cervical cancer played a role in the decision to 
undergo the total abdominal hysterectomy, bilateral salpingo-
oophorectomy.  In addition, at her DRO hearing, the Veteran 
noted that she had a family history of cervical cancer, 
instead of ovarian cancer and that, since she had cervical 
dysplasia, this played a part in the decision to undergo 
surgery.  The Board finds that this inconsistency does not 
affect the outcome of the case.  

As noted above, in order for service connection for the 
Veteran's total abdominal hysterectomy, bilateral salpingo-
oophorectomy to be granted on a secondary basis, the evidence 
would need to show that her service-connected cervical 
dysplasia was the proximate cause of or resulted in the total 
abdominal hysterectomy, bilateral salpingo-oophorectomy.  See 
38 C.F.R. § 3.310.  In this case, all of the Veteran's 
medical records prior to the surgery indicate that the 
Veteran's ongoing menorrhagias, which was unresponsive to 
therapy, was the condition that lead to her total abdominal 
hysterectomy, bilateral salpingo-oophorectomy.  There is no 
indication in her medical records that her cervical dysplasia 
resulted in or was a proximate cause of her total abdominal 
hysterectomy, bilateral salpingo-oophorectomy.  In fact, her 
service-connected cervical dysplasia was not mentioned in the 
recommendation for surgery, as an indication for surgery or 
in her informed consent for surgery.  The Board notes that 
the Veteran and her surgeon indicated her service-connected 
cervical dysplasia played a role in the decision to undergo 
her surgery; however, simply playing a role in the decision 
does not rise to the level of resulting in the surgery or 
being the proximate cause of the surgery. 

Service connection on a secondary basis can also be 
established if the evidence shows that the Veteran's service-
connected cervical dysplasia aggravated the Veteran's 
condition which lead to her total abdominal hysterectomy, 
bilateral salpingo-oophorectomy.  However, none of the 
evidence indicates that this is the case.  38 C.F.R. § 3.310; 
Allen, supra.

To the extent that the Veteran has made statement regarding 
the cause of her total abdominal hysterectomy, bilateral 
salpingo-oophorectomy, the Board notes that, as a lay person, 
she is not competent to render opinion regarding medical 
diagnosis or medical opinion on etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a total abdominal hysterectomy, 
bilateral salpingo-oophorectomy as secondary to service-
connected cervical dysplasia, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


